Granger, J.
(dissenting). — The pivotal question is as t'o tbe authority of tbe board of supervisors to levy the annual tax at another meeting of tbe board than tbe regular one in September. Tbe bolding of tbe majority is that it may be done at a regular meeting not in September, and it is left in doubt if even a levy at a regular meeting would be essential to its validity. From such a bolding I dissent, because I think it violates tbe letter and spirit of tbe statute, is opposed to a former construction of tbe law by this court on tbe same subject, and it is inequitable. I make no contention as to tbe general rules announced in tbe opinion, and I favor a liberal construction of tbe law, to tbe end that tbe general revenues for tbe conduct of tbe government may be secured; and I may add that I favor a liberal construction of tbe law in question to tbe end that tbe legislative purpose may be as fully attained as possible. That tbe principal object of tbe law was tbe attainment of revenue I do not think; but, on tbe contrary, I regard its provisions as to assessments as but incidental, and designed, mainly as a burden upon tbe liquor traffic, with a view to discourage it; so that tbe reasons for treating the general law as to public revenues as directory are without snecial, if any, *626force in its construction. These reasons, however, might not lead me to treat the provisions of the law in question, as to the levy of the annual tax, otherwise than as directory, were it not for the conclusive terms of the law against such a construction. Section 9 of the act is the one giving authority to levy the annual tax, and it also makes provision for the levy of a pro rata tax. The section is so much of an argument in itself that I quote it in this connection: “Sec. 9. At the regular meeting of the board of supervisors in September, they shall levy an annual tax of six hundred dollars, payable semiannually at the time and place as hereinafter provided against each person carrying on or conducting a place for the sale of intoxicating liquors, and also against the real property, and the owner thereof, in which or upon which said place is located: provided, that if the application is made to cancel the tax as hereinbefore provided, and the trial of the cause should be delayed for any reason, then the levy, if any be made, shall be made at the next regular meeting of the board. At all regular meetings, the board of supervisors shall examine the assessment book of liquor dealers, and levy taxes against such persons as shall have become liable thereto under the terms of this act, who have not already been taxed as herein provided for the same year, but only a -pro rata amount of the tax for the remainder of the year, dependent upon the time of assessment.” Prior sections of the act provided for an application to rebate or cancel the tax after it has been listed by the assessor. To meet conditions under which the levy might not be made at the prescribed session, because of delays occasioned by such applications, the section authorizes such a tax to be levied at the next regular meeting of the board. In both cases there is a limitation, by the language of the law, to a particular session. These might not be conclusive against construing the statute as directory; but, having prescribed the time for the levy of the annual tax, the section proceeds to provide what the board may do at all regular meetings, which is that, as to taxes not already levied as therein provided for the same year, the board may levy taxes, but with this limita*627tion: “But only a pro rata amount of the tax for the remainder of the year, dependent on the time of the assessment.” Thus, we see that the legislature has, in terms, prescribed what may be done by the board at each pf its regular meetings, and, as to such meetings, other than the levy of the annual tax, “as herein provided,” there is the plain limitation upon the authority of the board to levy other than'a pro rata tax. The statute seems to me hardly open to construction. I feel confident no case can be found where a court has held such a statute directory. As I view the statute, it is as if there was a provision that the annual tax should not be levied at a time other than as specified. The provisions for the levy of the pro rata tax make the public absolutely secure against loss of revenue because of a failure to levy the annual tax; so that the reasons fail under which statutes providing for general revenues are held directory.
This court has once expressed itself on this subject in what seems to me to be plain and conclusive terms. In David v. Hardin County, 104 Iowa, 204, we hád under consideration the authority of the board, at its January meeting, to levy taxes for a part of the preceding year. The authority of the board to levy such taxes at a January meeting was so far involved that we stated the substance of section 9 of the act, as to the levy of the annual tax at the September meeting; and then, touching its authority at other meetings, we also stated the substance of the law showing such authority, and then quoted the limitations thereon as follows: “But only a pro rata tax for the remainder of the year depending upon the time of the assessment.” In the opinion it is further said: “The assessment in this case-was not made in time so that the board could make the levy at its September meeting. Not having been made until December 26th, the board could not make the levy until the January meeting, and the statute says that, when so levied, it shall be but a pro rata amount of the tax for the remainder of the year, dependent upon the time of the assessment.” My view of the law could not well have a more direct recognition by this court. I should say that the *628question of the authority of the board to levy the annual tax was not involved in that case directly, but that of authority to levy the pro rata .tax was, which, incidentally, includes the other.
I have said that the conclusion of the majority is inequitable. My reason for the statement is this: The careful reader of the act authorizing the levy of the tax will see that the purpose was to impose such taxes for the period in which the business was carried on, except in cases of the annual levy, when it is carried on more than six months of the year, but not the full year. In cases where the business is not carried on to exceed six months, the law provides for a rebate of the tax pro rata. The seller in this case was not standing on technicalities, but paid the taxes quarterly, as if legally levied, for three-fourths of the year, and as long as the business was conducted. The payment of the tax in question for which recovery is sought was demanded after the business was closed, and paid under protest. In my judgment, it ought t'o be refunded, and the judgment below affirmed.